Gibson, C. J.
A careful examination of the cases in our reports has led me to nothing but a few loose dicta which could give colour to the doctrine that 'a parol declaration of trust is within our statutes of frauds. The principal one is in Wither’s Appeal, where Mr. Justice Duncan said, that though the seventh section of the English statute is omitted in our act, the substance of it is comprehended in our first section, which declares that no interest in land, “ whether in law or equity," shall pass by parol; and that no trusts, but those that result by implication of law, are within the exceptions to it: yet he had, in Peebles v. Reading, quoted, with approbation, the remark of Chief Justice Tilghman, in German v. Gabbald, that the provisions of our act apply rather to legal than to equitable estates; and he laid much stress on the omission of the seventh section of the English statute, which, he *423justly remarked, could not be imputed to accident. Iiis dicta in the two cases — for in neither was a decision of the point called for —cannot be reconciled. That the first three sections of the English statute, forming by consolidation the first in our act, are applicable exclusively to legal estates, is demonstrable by the fact, that trusts were specifically provided for in the omitted section, though these sections, like our own section, contain the clause, “ in law or equity,” on which the opposite hypothesis is founded. The obvious design of it was, to prevent an equitable estate from being transferred, and the design of the seventh section was to prevent a trust estate from being created by parol. To be convinced of this, it is necessary only to compare the first and seventh sections side by side. What,' then, do we gather from our own statute in which the seventh is omitted ? Beyond a doubt, an equitable estate in Pennsylvania, such as the interest of a vendee, by articles of agreement, eannot be conveyed by parol without part execution by delivery of possessionand this, by force of the statute in question; for the recording acts do not make registry essential to the validity of a conveyance: but it is a different thing to control the creation of a parol declaration of a trust. Now all this was known to the transcriber of the adopted sections of the English statute; for. it is evident from the masterly manner in which they were consolidated by him, that he was a lawyer of no little skill: and why was the seventh section, with several others, omitted ? Certainly, to prevent its provisions from becoming the law of the land; and -how can we make them the law of the land on the face of such a demonstration of legislative intention ? Our decisions in support of resulting trusts are founded on an assumption that we dare not; for as such trusts are excepted in England only by force of the eighth section, which is also omitted, it would follow that, if the creation of parol trusts is forbidden by our statute, there would be no exception at all to it, because we would look into it in vain for a sentence on the subject. No clause in it could b.e tortured into a provision for implied estates, but the concluding one which declares that, “no leases, estates, or interests, either of freehold or terms of years, or any uncertain interest of, in, to, or out of, any messuages, manors, lands, tenements, or hereditaments, shall, at any time, be assigned granted, or surrendered, unless by deed or note in writing, signed by the party so assigning, granting, or surrendering the same, and their agents thereto lawfully authorized by writing, or by act and operation of law.” But the last words relate not to the creation of trusts, but to leases, which may be surrendered by act and ope*424ration of law. As was intimated in Pugh v. Good, 3 Watts & Serg. 56, much misconception has arisen by looking into the English statute, and the decisions upon it, and not exclusively to our own. Perhaps no decision has declared in words that an express parol declaration of trust is valid in Pennsylvania; but all the decisions in support of implied trusts have gone on a principle which extends equally to them. Had the substance of the seventh section been adopted by the courts here, it might have been considered as a peculiar part of our common law; but the current of judicial decision has undoubtedly swept the other way. As to the point before us, there is neither difficulty nor doubt; but the direction as to the other points seems to have been unexceptionable.
Judgment reversed, and a venire de novo awarded.